Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2003

Gaud v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket 02-3753




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Gaud v. Comm Social Security" (2003). 2003 Decisions. Paper 712.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/712


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                             NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT




               No: 02-3753


              LISSETTE GAUD,
                     Appellant
                 v.

         COMMISSIONER OF SOCIAL SECURITY


    On Appeal from the United States District Court
        for the District of New Jersey

  District Court Judge: The Honorable Dennis M. Cavanaugh
            (D.C. Civil No. 00-cv-05883)




     Submitted Under Third Circuit L.A.R. 34.1(a)
              March 7, 2003

    Before: ROTH, BARRY, and FUENTES, Circuit Judges

         (Opinion Filed: March 26, 2003)




            OPINION OF THE COURT




FUENTES, Circuit Judge:
    Appellant Lissette Gaud ("Gaud") appeals a final order of the United States
District Court for the District of New Jersey affirming the decision of the Commissioner
of the Social Security Administration ("Commissioner") to deny her application for
disability insurance benefits under Title II of the Social Security Act. Gaud claims that
the District Court erred in concluding that the Administrative Law Judge's ("ALJ's")
findings were supported by substantial evidence.
    The District Court exercised jurisdiction over Gaud's request for review of the
Commissioner's denial of benefits pursuant to 42 U.S.C. 405(g). Because the District
Court's Order was a final judgment that disposed of all of the Parties' claims, we exercise
jurisdiction over the instant appeal pursuant to 28 U.S.C. 1291.
    We review de novo the issue of whether the Commissioner's denial of benefits was
supported by substantial evidence. See Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir.
1999) (stating that "[t]he role of this Court is identical to that of the District Court,
namely to determine whether there is substantial evidence to support the Commissioner's
decision.") Substantial evidence "does not mean a large or significant amount of
evidence, but rather such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion." Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)
(citing Pierce v. Underwood, 487 U.S. 552, 565 (1988)). "We will not set aside the
Commissioner's decision if it is supported by substantial evidence, even if we would have
decided the factual inquiry differently." Hartranft, 181 F.3d at 360 (citations omitted).
    After a careful review of the record and the Parties' arguments, we find no basis
for disturbing the District Court's thorough and well-reasoned opinion. The District
Court conducted a comprehensive analysis of the evidence considered by the ALJ,
including a summary of medical reports from ten sources dealing with Gaud's diagnoses
and treatment. The District Court then evaluated each of the alleged errors set forth by
Gaud in challenging the ALJ's decision and concluded that the ALJ's decision was
supported by substantial evidence. Gaud raises essentially the same issues before this
Court as she did before the District Court. Because we agree that the ALJ's decision was
supported by substantial evidence, we will affirm the judgment for substantially the same
reasons set forth in the record.

_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.


                            /s/ Julio M. Fuentes
                           Circuit Judge